Order entered December 18, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-01385-CV

                      Anthony Leeartis Hall, Appellant

                                     V.

                      Obinna Chinemerem Njoku, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                     Trial Court Cause No. CC-09-02988-B

                                    ORDER

      The Court has before it the December 13,  2012  request  of  Diane  L.
Robert, official court reporter for the 14th Judicial  District  Court,  for
an extension of time in which to file  the  reporter's  record.   The  Court
GRANTS the request and ORDERS Ms. Robert to file the  reporter's  record  by
January 30, 2013.







                                             /s/MOLLY FRANCIS
                                                JUSTICE